      Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 1 of 14 Page ID #:1



 1 Philip H. Stillman, Esq. SBN# 152861
   STILLMAN & ASSOCIATES
 2 3015 North Bay Road, Suite B
   Miami Beach, Florida 33140
 3 Tel. and Fax: (888) 235-4279
   pstillman@stillmanassociates.com
 4
   Attorneys for defendant
 5 KBMS HOSPITALITY CORPORATION
 6
                                UNITED STATES DISTRICT COURT FOR THE
 7
                                   CENTRAL DISTRICT OF CALIFORNIA
 8
                                                    Case No.: 8:21-cv-00239
 9 RAFAEL ARROYO,                               )
                                                )
10                   Plaintiff,                 )   DEFENDANTS’ NOTICE OF REMOVAL
   v.                                           )   PURSUANT TO 28 U.S.C. §
11                                              )   1441(A)
   KBMS HOSPITALITY CORPORATION,                )
12 a California Corporation and Does 1-10,      )   Orange County Sup. Ct.
                                                )   No. 30-2020-01171978-CU-CR-CJC
13                          Defendants.         )   Hon. Nancy E. Zeltzer
   __________________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint
      Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 2 of 14 Page ID #:2



 1 TO THE CLERK OF THE ABOVE-ENTITLED COURT AND PLAINTIFF
 2 RAFAEL ARROYO AND HIS ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE that Defendant KBMS HOSPITALITY CORPORATION
 4 (“DEFENDANT”) has been named and served as Defendant in the above-captioned matter.
 5 DEFENDANT now removes the action from the Superior Court of California, Orange
 6 County, to the United States District Court for the Central District of California pursuant to
 7 28 U.S.C. §§ 1331, 1441, and 1446. In support of this Notice of Removal, DEFENDANT
 8 states as follows:
 9                                        PROCEDURAL HISTORY
10           1.       Plaintiff Rafael Arroyo (“Arroyo” or “Plaintiff”) commenced this action by
11 filing a Complaint captioned Rafael Arroyo v. KBMS Hospitality Corporation et al., Case
12 No. 30-2020-01171978-CU-CR-CJC in the in the California Superior Court for Orange
13 County (the “State Court Action”) on November 25, 2020.
14           2.       Plaintiff served DEFENDANT with a Summons and the Complaint on January
15 8, 2021. Pursuant to 28 U.S.C § 1446(a), true and correct copies of the “process, pleadings,
16 and orders” served upon Defendants, including the Summons and Complaint are attached to
17 this Notice as Exhibit 1.
18           3.       The California Superior Court for Orange County is located within the Central
19 District of California. (28 U.S.C. § 84(c).) This Notice of Removal is therefore properly
20 filed in this Court pursuant to 28 U.S.C. §1441(a).
21                                    ALLEGATIONS IN THE COMPLAINT
22           4.       In the Complaint filed in the State Action, Plaintiff claims that Defendant’s
23 identification and description of its accessible features deny him the opportunity to assess
24 whether Defendant’s hotel meets his accessibility needs and that he cannot make
25 reservations for accessible guest rooms in the same manner as guests without disabilities in
26 violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq.
27 (“ADA”) (First Cause of Action) and the Unruh Civil Rights Act, Cal. Civ. Code §§ 51-53
28 (“Unruh”) in the Second Cause of Action.

     Notice of Removal of Complaint                   -2-
      Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 3 of 14 Page ID #:3



 1           5.       Defendant disputes Plaintiff’s allegations, believes the Complaint lacks merit,
 2 and denies that Plaintiff has been harmed in any way by any act or omission of Defendant.
 3                                      GROUNDS FOR REMOVAL
 4           6.       Plaintiff’s claims are based, in part, on alleged violations of federal law as
 5 Count I of the Complaint alleges violations of the ADA.
 6           7.       Because this action involves claims under the ADA, this Honorable Court has
 7 original jurisdiction pursuant to 28 U.S.C. § 1331 based upon the existence of a Federal
 8 Question and this action is subject to removal under 28 U.S.C. § 1441.
 9           8.       Pursuant to 29 U.S.C. § 1446(a), this Notice of Removal is filed in the United
10 States District Court for the Central District of California, which is the District in which the
11 State Action was filed and is presently pending.
12           10.      This Notice of Removal is timely pursuant to 28 U.S.C. §1446(b) as it was
13 filed within thirty (30) days after Plaintiff served Defendant with the Complaint.
14           11.      After filing this Notice of Removal, Defendant will promptly serve written
15 notice of this Notice of Removal on counsel for all adverse parties and file the same with
16 the Clerk of the California Superior Court for Orange County in accordance with 28 U.S.C.
17 § 1446(d).
18           12.      Other than Does 1-10, Defendant is unaware of any other parties who have
19 been named or who have appeared in the underlying State Court Action.
20                                     NON-WAIVER OF DEFENSES
21           13.      By removing this action from California Superior Court, Defendant does not
22 waive any defenses available to it.
23           14.      By removing this action from California Superior Court, Defendant does not
24 admit any of the allegations in Plaintiff’s Complaint.
25                                              CONCLUSION
26           15.      For all of the reasons stated above, this action is within the original jurisdiction
27 of this Court pursuant to 28 U.S.C. § 1331. Accordingly, this action is removable pursuant
28 to 28 U.S.C. § 1441.

     Notice of Removal of Complaint                     -3-
      Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 4 of 14 Page ID #:4



 1           WHEREFORE, Defendant request the Court accept this Notice of Removal of this
 2 matter to the United States District Court for the Central District of California.
 3                                         Respectfully Submitted,
 4                                         STILLMAN & ASSOCIATES
 5
 6 Dated: February 5, 2020                 By:_____________________
                                                 Philip H. Stillman, Esq.
 7                                         Attorneys for defendants KBMS HOSPITALITY
                                           CORPORATION
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint               -4-
      Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 5 of 14 Page ID #:5



 1                                       PROOF OF SERVICE
 2           I, the undersigned, certify under penalty of perjury that on February 5, 2021 or as
 3 soon as possible thereafter, copies of the foregoing Notice of Removal was served
 4 electronically by email listed with the Orange County Superior Court on Plaintiff’s counsel,
 5 Ray Ballister Jr., Potter & Handy and to the Clerk, Orange County Superior Court by
 6 OneLegal e-filing.
 7                                           By: /s/ Philip H. Stillman
                                             Attorneys for KBMS HOSPITALITY CORPORATION
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Notice of Removal of Complaint                 -5-
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 6 of 14 Page ID #:6




                                Exhibit 1
     CaseElectronically Filed by Superior Court of California, County of Orange, 11/25/2020 10:27:19 AM.
           8:21-cv-00239-JLS-DFM
30-2020-01171978-CU-CR-CJC                  Document
                                - ROA # 2 - DAVID         1 Filed Clerk
                                                    H. YAMASAKI,    02/05/21      PageBy7Katie
                                                                          of the Court    of 14Trent,
                                                                                                  Page   ID #:7
                                                                                                      Deputy Clerk.




         1
                 CENTER FOR DISABILITY ACCESS
         2       Raymond Ballister Jr., Esq., SBN 111282
                 Russell Handy, Esq., SBN 195058
         3       Amanda Seabock, Esq., SBN 289900
                 Zachary Best, Esq., SBN 166035
         4       Mail: 8033 Linda Vista Road, Suite 200
                 San Diego, CA 92111
         5       (858) 375-7385; (888) 422-5191 fax
         6       amandas@potterhandy.com

         7       Attorneys for Plaintiff
         8
                                SUPERIOR COURT OF THE STATE OF CALIFORNIA
         9
                                           COUNTY OF ORANGE
       10
       11
                    Rafael Arroyo                                    Case No.
       12
                            Plaintiff,
       13              v.                                            Complaint For Damages And
                    KBMS Hospitality Corporation,                    Injunctive Relief For
       14
                    a California Corporation                         Violations Of: Americans With
                                                                     Disabilities Act; Unruh Civil
       15
                    and Does 1-10,                                   Rights Act
       16                                                                    Assigned for All Purposes
                            Defendants,
       17
       18
       19
       20              Plaintiff Rafael Arroyo complains of KBMS Hospitality Corporation, a
       21     California Corporation and Does 1-10 (“Defendants”), and alleges as follows:
       22         PARTIES:
       23         1. Plaintiff is a California resident with physical disabilities. He is
       24     substantially limited in his ability to walk. He is a paraplegic. He uses a
       25     wheelchair for mobility.
       26         2. Defendant KBMS Hospitality Corporation, a California Corporation
       27     owns and operates the Anaheim National Inn located at 2784 W. Lincoln Ave.,
       28     Anaheim, California currently and at all times relevant to this complaint.


                                                              1

              Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 8 of 14 Page ID #:8




  1     3. Plaintiff does not know the true names of Defendants, their business
  2   capacities, their ownership connection to the property and business, or their
  3   relative responsibilities in causing the access violations herein complained of,
  4   and alleges a joint venture and common enterprise by all such Defendants.
  5   Plaintiff is informed and believes that each of the Defendants herein,
  6   including Does 1 through 10, inclusive, is responsible in some capacity for the
  7   events herein alleged, or is a necessary party for obtaining appropriate relief.
  8   Plaintiff will seek leave to amend when the true names, capacities,
  9   connections, and responsibilities of the Defendants and Does 1 through 10,
 10   inclusive, are ascertained.
 11     JURISDICTION:
 12     4. This Court has subject matter jurisdiction over this action as a court of
 13   general jurisdiction. This Court has personal jurisdiction over Defendants
 14   because they conduct substantial business in the State of California, County of
 15   Orange, and Defendant’s offending Website is available throughout
 16   California.
 17     5. Venue it proper in this Court because Defendant conducts business in
 18   this County.
 19     6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
 20   injunction ordering compliance with the Americans with Disabilities Act.
 21     PRELIMINARY STATEMENT
 22     7. This is a lawsuit challenging the reservation policies and practices of a
 23   place of lodging. Plaintiff does not know if any physical or architectural
 24   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
 25   violated any construction-related accessibility standard. Instead, this is about
 26   the lack of information provided on the hotel’s reservation website that would
 27   permit plaintiff to determine if there are rooms that would work for him.
 28     8. After decades of research and findings, Congress found that there was


                                              2

      Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 9 of 14 Page ID #:9




  1   a “serious and pervasive social problem” in America: the “discriminatory
  2   effects” of communication barriers to persons with disability. The data was
  3   clear and embarrassing. Persons with disabilities were unable to “fully
  4   participate in all aspects of society,” occupying “an inferior status in our
  5   society,” often for no other reason than businesses, including hotels and
  6   motels, failed to provide information to disabled travelers. Thus, Congress
  7   decided “to invoke the sweep of congressional authority” and issue a “national
  8   mandate for the elimination of discrimination against individuals with
  9   disabilities,” and to finally ensure that persons with disabilities have “equality
 10   of opportunity, full participation, independent living” and self-sufficiency.
 11     9. As part of that effort, Congress passed detailed and comprehensive
 12   regulations about the design of hotels and motels. But, as importantly,
 13   Congress recognized that the physical accessibility of a hotel or motel means
 14   little if the 61 million adults living in America with disabilities are unable to
 15   determine which hotels/motels are accessible and to reserve them. Thus,
 16   there is a legal mandate to provide a certain level of information to disabled
 17   travelers.
 18     10. But despite the rules and regulations regarding reservation procedures,
 19   a 2019 industry article noted that: “the hospitality sector has largely
 20   overlooked the importance of promoting accessible features to travelers.”
 21     11. These issues are of paramount important. Persons with severe
 22   disabilities have modified their own residences to accommodate their unique
 23   needs and to ameliorate their physical limitations. But persons with disabilities
 24   are never more vulnerable than when leaving their own residences and having
 25   to travel and stay at unknown places of lodging. They must be able to ascertain
 26   whether those places work for them.
 27
 28


                                              3

      Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 10 of 14 Page ID #:10




   1     FACTUAL ALLEGATIONS:
   2     12. Plaintiff planned on making a trip in September 2020 to the Anaheim,
   3   California, area.
   4     13. He chose the Anaheim National Inn located at 2784 W. Lincoln Ave.,
   5   Anaheim, California because this hotel was at a desirable price and location.
   6     14. Plaintiff needs an accessible guestroom. He needs clearance around
   7   beds, he needs accessible restroom facilities including accessible sinks,
   8   accessible tubs or showers and accessible toilets. He needs sufficient
   9   maneuvering clearance in and around the guestroom. He needs accessories to
  10   be located within an accessible reach range. In short, he benefits from and
  11   needs compliant accessible guestroom features.
  12     15. Plaintiff went to reserve a room at http://expedia/anaheim-hotels-
  13   anaheim-national-inn-.h7779221 seeking to book an accessible room at the
  14   location on September 14, 2020. The Hotel maintains an account with
  15   Expedia.com. Third-party booking at sites like Expedia.com is a service
  16   offered to Anaheim National Inn’s customers. Anaheim National Inn is
  17   responsible for providing information about its services to its third-party
  18   partners and has control over the information provided. Anaheim National Inn
  19   is aware Expedia.com presents information about its services and is aware, or
  20   should be aware, of the descriptions provided by Expedia.com on its behalf.
  21     16. Plaintiff found that there was little specific information about the
  22   accessibility of the rooms. For example, under the “Accessibility” heading, it
  23   mentions features such as: “Accessible bathroom”, “In-room accessibility”, “If
  24   you have requests for specific accessibility needs, please contact the property
  25   using the information on the reservation confirmation received after
  26   booking”, “Grab bar near toilet”, “Wheelchair accessible (may have
  27   limitations)” and “Wheelchair accessible parking”. These vague and
  28   conclusory statements offer little detail. For example, there is no specific


                                             4

       Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 11 of 14 Page ID #:11




   1   information on whether the desk/table in the room is accessible, if the sink and
   2   toilet are accessible, or if the room has accessible clear floor space.
   3     17. The defendant’s reservation system failed to identify and describe the
   4   accessible features in the guestroom chosen by the plaintiff in enough detail to
   5   reasonably permit him to assess independently whether the particular
   6   guestroom met his accessibility needs. The photos that accompany the rooms
   7   do not show any accessible features.
   8     18. This lack of information created difficulty for the plaintiff and the idea
   9   of trying to book this room -- essentially ignorant about its accessibility --
  10   caused discomfort for the Plaintiff.
  11     19. Plaintiff would like to patronize this hotel but is deterred from doing so
  12   because of the lack of detailed information through the hotel’s reservation
  13   system. Plaintiff not only travels frequently but is always on the lookout for
  14   businesses that violate the law and discriminate against him and other persons
  15   with disabilities, intending to have them comply with the law and pay statutory
  16   penalties.
  17   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
  18   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
  19   Defendants.) (42 U.S.C. section 12101, et seq.)
  20     20. Plaintiff re-pleads and incorporates by reference, as if fully set forth
  21   again herein, the allegations contained in all prior paragraphs of this
  22   complaint.
  23     21. Under the ADA, it is an act of discrimination to fail to make reasonable
  24   modifications in policies, practices, or procedures when such modifications
  25   are necessary to afford goods, services, facilities, privileges advantages or
  26   accommodations to person with disabilities unless the entity can demonstrate
  27   that taking such steps would fundamentally alter the nature of the those goods,
  28   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §


                                               5

       Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 12 of 14 Page ID #:12




   1   12182(B)(2)(A)(ii).
   2     22. Specifically, with respect to reservations by places of lodging, a
   3   defendant must ensure that its reservation system, including reservations
   4   made by “any means,” including by third parties, shall:
   5                   a. Ensure that individuals with disabilities can make
   6                         reservations for accessible guest rooms during the same
   7                         hours and in the same manner as individuals who do not
   8                         need accessible rooms;
   9                   b. Identify and describe accessible features in the hotels and
  10                         guest rooms offered through its reservations service in
  11                         enough detail to reasonably permit individuals with
  12                         disabilities to assess independently whether a given hotel
  13                         or guest room meets his or her accessibility needs; and
  14                   c. Reserve, upon request, accessible guest rooms or specific
  15                         types of guest rooms and ensure that the guest rooms
  16                         requested are blocked and removed from all reservations
  17                         systems.
  18             See 28 C.F.R. § 36.302(e).
  19     23. Here, the defendant failed to modify its reservation policies and
  20   procedures to ensure that it identified and described accessible features in the
  21   hotels and guest rooms in enough detail to reasonably permit individuals with
  22   disabilities to assess independently whether a given hotel or guest room meets
  23   his or her accessibility needs and failed to ensure that individuals with
  24   disabilities can make reservations for accessible guest rooms during the same
  25   hours and in the same manner as individuals who do not need accessible
  26   rooms.
  27
  28


                                                6

       Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 13 of 14 Page ID #:13




   1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
   2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
   3   Code § 51-53.)
   4     24. Plaintiff repleads and incorporates by reference, as if fully set forth
   5   again herein, the allegations contained in all prior paragraphs of this
   6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
   7   that persons with disabilities are entitled to full and equal accommodations,
   8   advantages, facilities, privileges, or services in all business establishment of
   9   every kind whatsoever within the jurisdiction of the State of California. Cal.
  10   Civ. Code §51(b).
  11     25. The Unruh Act provides that a violation of the ADA is a violation of the
  12   Unruh Act. Cal. Civ. Code, § 51(f).
  13     26. Defendants’ acts and omissions, as herein alleged, have violated the
  14   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
  15   reservation policies and practices.
  16     27. Because the violation of the Unruh Civil Rights Act resulted in difficulty
  17   and discomfort for the plaintiff, the defendants are also each responsible for
  18   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
  19          PRAYER:
  20          Wherefore, Plaintiff prays that this Court award damages and provide
  21   relief as follows:
  22       1. For injunctive relief, compelling Defendants to comply with the
  23   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
  24   plaintiff is not invoking section 55 of the California Civil Code and is not
  25   seeking injunctive relief under the Disabled Persons Act at all.
  26       2. Damages under the Unruh Civil Rights Act, which provides for actual
  27   damages and a statutory minimum of $4,000 for each offense.
  28


                                               7

       Complaint
Case 8:21-cv-00239-JLS-DFM Document 1 Filed 02/05/21 Page 14 of 14 Page ID #:14




   1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
   2   to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
   3
   4   Dated: November 23, 2020               CENTER FOR DISABILTY ACCESS
   5
   6
   7
   8                                         By:
   9                                         Russell Handy, Esq.
                                             Attorneys for Plaintiff
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                             8

       Complaint
